Citation Nr: 1128556	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cervical spine strain. 

2.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for thoracolumbar spine strain

3.  Entitlement to service connection for thoracolumbar spine strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1994 to July 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 20 percent for cervical spine strain and that denied a petition to reopen a final disallowed claim for service connection for thoracolumbar strain. 

In November 2007, the RO granted an increased rating of 30 percent for cervical spine strain, effective in June 2007.   In a statement of the case the same month, the RO reopened the claim for service connection for thoracolumbar strain and denied service connection on the merits.  

The issue of an increased rating for cervical spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In March 1997, the RO denied service connection for a thoracic spine disorder.  The Veteran did not express disagreement within one year, and the decision became final. 

2.  Since March 1997, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen a final disallowed claim for service connection for a thoracolumbar spine strain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the petition to reopen a final disallowed claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

 The Veteran served in the U.S Navy in an engineering rating.  He contends that he experiences chronic cervical and upper spine pain that first manifested in service.  

Service treatment records showed that the Veteran sought treatment in a military hospital emergency room in October 1995 for mid-back pain after lifting furniture.  The Veteran was prescribed medication and bed rest for 48 hours.  On a follow-up examination two days later, a clinician noted the Veteran's reports of feeling better but requested additional medication to aid sleep.  The clinician noted low back pain on a toe-touching maneuver but no misalignment, tenderness to palpation, or loss of strength.  The clinician prescribed additional medication and light duty for one week.  

From February 1995 to February 1996, the Veteran was examined and treated on multiple occasions for cervical strain following a fall that occurred in February 1995.  Immediately after the fall, clinicians noted the Veteran's reports of mid-back pain.  However, imaging studies of the thoracic spine were normal and no mid-back disorder was diagnosed.  The Veteran was ultimately examined by a medical board and received a medical discharge for a cervical spine disorder.  After the initial treatment, examiners and clinicians made no further mention of mid-back symptoms or diagnosed any chronic thoracolumbar spine disorder.  

In March 1997, the RO denied service connection for thoracolumbar spine strain as not well grounded because service records showed treatment on one occasion for low back strain with no continuity of symptoms or diagnosis of a chronic disorder.  The Veteran did not express disagreement within one year, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The RO received the Veteran's petition to reopen the claim in February 2006.  At the same time, the Veteran submitted a claim for an increased rating for cervical spine strain.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the claim for service connection for a thoracolumbar spine is based on the same contention and factual basis as the time the claim was last decided on the merits.  Therefore, new and material evidence is required.  Id.  

Evidence received since March 1997 is the following:  VA outpatient treatment records from September 1999 to September 2007; a report of a VA compensation and pension examination of the spine in October 2006; and the Veteran's statement attached to a September 2007 notice of disagreement reporting that he was receiving VA outpatient treatment for his entire spine.  

The Board concludes that the evidence received is new because it had not been previously considered.  The Veteran's reports of a continuity of mid-back pain since February 1995, post-service outpatient treatment, and the clinical examinations of the thoracolumbar spine in October 2006 and September 2007 are material as they address a current disorder, a different event in service, and a possible relationship between the two.  The evidence is presumed credible for new and material analysis purposes.  Therefore, and to this extent only, the petition to reopen the claim for service connection for thoracolumbar spine strain is granted, and the Board will remand the claim for further development as discussed below.   


ORDER

A final disallowed claim for service connection for a thoracolumbar spine disability is reopened.  


REMAND

In October 2006, a VA physician noted a review of the claims file and the Veteran's report of falling six feet while on a ship in 1995 and experiencing immediate neck and mid back pain.  Although the physician noted that this event was confirmed, service treatment records showed that the Veteran actually reported in March 1995 that he fell on the ground and his neck hit a tree root.  On one follow-up treatment encounter, the Veteran reported that he experienced radiating pain down to the middle of his back while flexing his neck.  X-rays and magnetic resonance images of the cervical and thoracic spine were normal.  The Veteran was diagnosed with cervical strain but not with any mid or lower spine disorders.  Subsequent symptoms were limited to the cervical area and radiating pain to the upper extremities.  The physician did not comment on the lifting incident that occurred in October 1995.  The physician noted that the Veteran reported no radiating pain to the legs and that he had not had any treatment of the spine since service.  

On examination, the physician noted that the Veteran walked with a normal gait.  There was no gross abnormality but there was tenderness over the spine and paravertebral muscles.  The Veteran did not report nor did the physician note any muscle spasms.  Range of motion was normal with pain at the extreme range of flexion.  There were no reflex, sensory, or strength deficits.  X-rays of the thoracic spine were normal.  X-rays of the lumbar spine showed a transitional element at L5 but with no acute abnormality and no significant degenerative disc disease or facet changes.  The physician diagnosed thoracolumbar strain but did not comment on a possible relationship to the February 1995 fall or to the October 1995 lifting incident.  

Regarding the cervical spine, the physician noted the Veteran's reports of neck pain at least twice per month with radiating pain to the arms and finger twitching.  Range of motion was normal with pain at the extreme ranges of flexion and extension but with no additional functional loss on repetition.  There were no reflex, sensory, or strength deficits.  X-rays showed a straightened cervical lordosis but were otherwise unremarkable. 

In June 2007, VA outpatient clinicians noted the Veteran's reports of working in a construction occupation that required lifting but being unable to work because of neck pain.  The Veteran reported continued neck and low back pain with flare-ups twice per month.  The Veteran reported radiating pain to the upper extremities and weakness but no radiating pain to the lower extremities.   Range of motion of the cervical spine was 10 degrees flexion, 20 degrees extension, 20 degrees bidirectional lateral flexion, and 25 degrees bilateral rotation.  

In September 2007, the Veteran reported that he was unemployed and seeking vocational rehabilitation training.  Ranges of motion of the cervical and lumbar spine were noted as limited but without measurements.  A physician prescribed physical therapy and suggested the possibility of a supratentorial overlay to the symptoms.  

In May 2008, the RO ordered a VA examination to investigate the Veteran's reports of pain radiating to the shoulders.  However, the notice of examination was sent to an address different from the address used by the RO the same month.  The RO used a third address in correspondence in September 2008.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The most recent comprehensive examination of the cervical and thoracolumbar spine was in 2006 and is now nearly five years old.  There are subsequent outpatient notations of degraded symptoms and a report from the Veteran that he was unable to work because of cervical spine pain.   Service records of treatment immediately after the February 1995 injury mention mid-back pain, and there is X-ray evidence of a current lower spine deficit.  However, there has been no medical evaluation of the etiology or an opinion whether it is related to symptoms of the mid spine noted in February and March 1995.  Although the Veteran did not appear for an examination in 2008, notice of this examination was not sent to a correct address.  The Board concludes that an additional examination of the cervical and thoracolumbar spine is necessary to decide the increased rating and service connection claims.  38 C.F.R. § 3.159 (c) (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment since September 2007.  Associate any records received with the claims file. 

2.  Schedule the Veteran for a VA orthopedic examination of the cervical and thoracolumbar spine Request that the examiner review the claims file including the service treatment record entries regarding a fall in February 1995 and a lifting incident in October 1995.   Request that the examiner note the review of the claims file in the examination report.  

a.  Request that the examiner obtain any indicated imaging studies and provide an evaluation of the Veteran's cervical spine strain and any associated radicular or neurological symptoms.  

b.  Request that the examiner obtain any indicated imaging studies and provide an evaluation of the Veteran's thoracolumbar spine disorder and associated radicular or neurological symptoms.  Request that the examiner provide an opinion whether any thoracolumbar disorder is at least as likely as not (50 percent possibility or greater) related to the fall in February 1995, a lifting incident in October 1995, or any other aspect of service. 

c.  If the Veteran reports that he is still not employed, request that the examiner provide an opinion whether the cervical or thoracolumbar spine disorders preclude the Veteran from securing or pursuing all forms of substantially gainful employment.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 30 percent for cervical spine sprain and for service connection for a  thoracolumbar spine disorder.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


 
______________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


